DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The IDS Form (SB08) submitted on 10/04/2019, 04/04/2020, 08/31/2020, 02/17/2021, 07/16/2021, 11/11/2021, 03/10/2022, and 03/25/2022 have been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 recites “wherein the identifying comprises applying a trained classification model to the first parse thicket and the second parse thicket and obtaining, from the classification model, the one or more common components.” It is not clear if “a trained classification model” and “the classification model” is are same or not.
Claim 2 recites “a classification model” in training a classification model with the training data set. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites “the classification model” in wherein the identifying comprises applying a trained classification model to the first parse thicket and the second parse thicket and obtaining, from the classification model, the one or more common components. There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-20 are allowed.
The closes prior art fails to either disclose or sufficiently suggest the combination of features as claimed and arranged by applicant when read in light of the specification.
The closest prior art Galitsky (Discovering Rhetorical Agreement between a Request and Response, 12/2017) in view of Aarskog (US #2005/0108001) further in view of Lin et al. (US Patent #6675159) fails to teach a method for extending a training data set for a classification model, the method comprising:
constructing, for a first body of text comprising fragments, a first syntactic tree and a first discourse tree;
constructing, for a second body of text comprising fragments, a second syntactic tree and a second discourse tree, each discourse tree comprising terminal nodes and nonterminal nodes, wherein each terminal node is associated with one of the fragments of the respective body of text and each nonterminal node represents a rhetorical relationship between two of the fragments;
merging the first syntactic tree and the first discourse tree into a first parse thicket;
merging the second syntactic tree and the second discourse tree into a second parse thicket, wherein each parse thicket identifies one or more of the following: (i) two nouns in a different fragment represented by the respective syntactic trees, wherein each noun represents a common entity, or (ii) an additional rhetorical relation between fragments represented by the respective discourse trees;
identifying, between the first parse thicket and the second parse thicket, one or more common components, wherein the one or more common components include one or more of (i) a common part of speech, (ii) a common communicative action, (iii) a common rhetorical relation, or (iv) a common verb signature;
creating a generalized fragment comprising text that is associated with the one or more common components; and
adding the generalized fragment to a training data set.

These limitations, in combination with the remaining limitations of independent Claims 1, 12, and 19 are neither taught nor suggested by the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957. The examiner can normally be reached 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651